Citation Nr: 0428151	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for dental trauma.  

2.  Entitlement to service connection for residuals of 
frostbite.  

3.  Entitlement to service connection for a right eye 
disorder, macular scarring, due to ionizing radiation 
exposure.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.  

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for osteoarthritis with 
disc disease of the dorsocervical spine.  

9.  Entitlement to an initial rating for service-connected 
post-traumatic stress disorder (PTSD) in excess of 
30 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946; from July 1946 to December 1947; and from March 1948 to 
June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The veteran testified via videoconference before the 
undersigned in April 2004.

The issues of entitlement to service connection for dental 
trauma, residuals of frostbite, a right eye disorder, to 
include macular scarring, and osteoarthritis with disc 
disease of the dorsocervical spine are being addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is not shown to have been exposed to ionizing 
radiation during active service.

3.  Arthritis was not shown during the veteran's service or 
for many years thereafter and is not due to disease or injury 
in service.   

4.  Hypertension was not shown during the veteran's service 
or anytime thereafter.  

5.  Diabetes mellitus was not shown during the veteran's 
period of service or for many years thereafter.  

6.  No competent evidence of skin cancer or any skin-related 
disorder has been shown to be related to service.  

7.  Service connection for osteomyelitis with spinal disorder 
was denied in a rating decision dated in June 1980; notice 
and appellate rights were provided, but the veteran did not 
file an appeal.  

8.  In March 2000, the veteran filed a claim to reopen his 
service connection claim for osteoarthritis, disc disease of 
the cervical and dorsal spine.  

9.  Evidence received since the March 2000 rating decision 
denying service connection for osteoarthritis, disc disease 
of the cervical and dorsal spine is new and material, that 
is, it bears directly and substantially on the issue at hand, 
and is so significant that it must be considered in making a 
decision on the merits of the claim.  

10.  The veteran's PTSD is productive of symptoms such as 
occupational and social impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Arthritis was neither incurred in nor aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Hypertension was neither incurred in nor aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

3.  Diabetes mellitus was neither incurred in nor aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

4.  Skin cancer was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  The June 1980 rating decision that denied service 
connection for osteoarthritis, disc disease of the cervical 
and dorsal spine is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

6.  New and material evidence has been received since the 
June 1980 rating decision to reopen the veteran's claim of 
service connection osteoarthritis, disc disease of the 
cervical and dorsal spine.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  

7.  The schedular criteria for an evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In this case, the veteran filed his application for benefits 
in March and August 2000 for the claims currently on appeal, 
prior to the enactment of the VCAA.  The Board notes that 
since the veteran filed his claims, extensive development was 
conducted to obtain all relevant records and evidence in 
support of the veteran's claims.  In an August 2000 letter, 
the RO explained what evidence was needed to complete the 
veteran's claims, what sort of evidence in particular was 
required for service connection claims both on a direct and 
presumptive basis, what the VA would do to assist in the 
completion of the veteran's claims, what specific evidence 
was needed with respect to the particular claims on appeal, 
including specificity with respect to the veteran's radiation 
exposure claims, what evidence was required for a PTSD claim, 
and what VA would do once the application for the veteran's 
claims was complete.  

Thereafter, VA Form 3101 was sent out to determine radiation 
risk activity and was returned by the service department in 
November 2000.  A questionnaire on radiation exposure was 
provided and returned completed in September 2000.  A 
development letter dated January 2001 to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
requesting verification of the veteran's stressors.  Another 
development letter was sent to the veteran in January 2001 
indicating what evidence needed to be submitted to establish 
eligibility for benefits.  A letter dated in February 2001 
was sent to the Defense Threat Reduction Agency regarding the 
veteran's claims due to radiation exposure.  A letter dated 
in April 2201 was sent to the Headquarters of the U.S. Air 
Force Medical Operations.  A letter dated in June 2001 was 
sent to the Department of Energy Nevada Test site.  

In a rating decision dated in November 2001, the RO initially 
denied the veteran's claims on appeal and notice was given.  
Additional evidence was then received.  The veteran filed his 
notice of disagreement (NOD), and a statement of the case 
(SOC) was provided.  Additional development was conducted.  
In February 2004, the RO sent a complete VCAA letter 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims, 
informing the veteran about the information and evidence that 
VA will seek to provide, informing the veteran about the 
information and evidence the veteran was expected to provide, 
and requesting that the veteran provide whatever evidence he 
had in his possession that pertained to his claims.  The 
Board notes that the veteran has been generally advised to 
submit any additional evidence that pertains to his claim.  
Therefore, for the circumstances of this case, the 
requirements of VCAA regarding the timing and content the 
notice have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, in addition to the veteran's service medical 
records, VA outpatient and hospitalization records are 
associated with the claims folder.  There is no indication of 
relevant and outstanding records that should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
Here, the veteran has been afforded a VA examination specific 
to PTSD that contains some background information pertinent 
to certain of his other claims.  The Board notes that other 
than a history of hypertension, arthritis, diabetes mellitus, 
and skin cancer and/or outpatient records remote from the 
veteran's period of service, there is nothing to support 
current disability of these disorders coincident with the 
veteran's period of service.  Thus, the Board finds that an 
examination is not necessary for these disorders.  VA 
outpatient records are sufficient in this case as to findings 
concerning the veteran's hypertension, arthritis, diabetes 
mellitus, and skin cancer so as to be able to render an 
opinion on the evidence of record.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including arthritis, hypertension, 
and diabetes mellitus if these disabilities becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309, will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  A 
radiation exposed veteran is one who, while serving on active 
duty, was exposed to a radiation risk activity.  38 C.F.R. § 
3.309(d)(3)(i)(2003).  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.  
38 C.F.R. § 3.309(d)(3)(ii)(2003).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2003).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) 
(2003).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2003).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2003).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2003).  

New and material evidence 

Pursuant to VCAA, the amendments to 38 C.F.R. § 3.156(a) 
defining new and material evidence, are effective only for 
claims received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  In this case, the 
veteran's claim was filed prior to August 29, 2001, and 
therefore, these changes are not applicable in the present 
case.  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Increased ratings

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

A 30 percent evaluation is warranted for PTSD when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R.  Part 4, Diagnostic Code 9411 (2003).  

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.



Analysis

Service connection for arthritis

The veteran claims that he has been treated for arthritis 
that affects the fingers of both hands, shoulders, and low 
back.  

The veteran's service medical records are silent for any 
complaints or diagnoses of arthritis affecting any part of 
the body.  The separation examination report dated in 
September 1964 indicates no abnormalities.  After separation 
from service, the first indication of a diagnosis of 
arthritis appears in the VA outpatient record dated in 
September 1979 that relates to osteoarthritis of the cervical 
spine.  In the intervening 15-year period between separation 
from service and the diagnosis of arthritis in the 1979 
record, there is no other evidence to substantiate an 
arthritic disability coincident with service.  

The VA examination report in conjunction with the April 1980 
examination reveals nothing with respect to arthritis other 
than the osteoarthritis of the cervical spine.  Otherwise, VA 
outpatient records dated from 1980 to 2000 do not refer to 
any treatment for arthritis outside of the spine.  A January 
1980 medical record for complaints of chest pain and low back 
pain notes symptoms of numbness and tingling in the elbow; 
noted is no degenerative joint disease on examination of the 
neck.  Outpatient records dated in 2000 include orthopedic 
records of the veteran's history of Dupuytren's contracture 
release of the thumb, middle, and small fingers of the left 
hand and of the ring and 5th fingers of the right hand.  The 
veteran followed a course of physical therapy and no 
complications are indicated in the record.  

VA outpatient records dated from 2000 to 2003 and the report 
of the VA psychiatric examination conducted in January 2003 
are also silent for any findings of arthritis related to the 
veteran's period of active service.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection.  There is no 
evidence of arthritis in service or for many years 
thereafter.  Furthermore, with the exception of the cervical 
spine, there is absolutely no medical evidence attributing 
any arthritis to the veteran's period of service.  In the 
absence of such evidence, service connection for arthritis 
must be denied.

Service connection for hypertension

Service medical records are silent for any high blood 
pressure readings or any notations with regard to 
hypertension.  On the February 1943 report from the veteran's 
enlistment examination his blood pressure reading was 110/70.  
A periodic examination dated in April 1963 includes a blood 
pressure reading of 120/80 with no significant abnormalities.  
A November 1963 electrocardiographic revealed a normal sinus 
rhythm with no abnormalities otherwise.  The report of the 
medical examination conducted at retirement dated in 
September 1964 notes a blood pressure reading of 124/88.  No 
diagnosis of hypertension or mention of hypertension is 
included.  A routine chest x-ray dated in conjunction with 
the veteran's separation from service revealed no significant 
abnormalities.  No notations or complaints of records 
otherwise during service suggest evidence of high blood 
pressure or hypertension.  

After the veteran's separation from service, VA outpatient 
records report normal blood pressure readings.  A September 
1979 VA outpatient record shows a blood pressure reading of 
118/80.  A November 1979 medical record shows a blood 
pressure reading of 142/80.  A January 1980 medical record 
includes a notation of atypical chest pain; the veteran's 
blood pressure reading at that time was 116/66.  In the 
report from the VA examination conducted in April 1980, the 
veteran's blood pressure reading was 132/80.  

The Board notes that subsequent records following service do 
not show a diagnosis of high blood pressure.  Only by way of 
history is a diagnosis of hypertension noted.  In fact, in a 
September 2000 outpatient record related to orthopedic 
treatment, the veteran denied any history of cardiac disease 
or hypertension.  In VA outpatient records dated in August 
2002, included in the veteran's "risk factors" is a mention 
of a history of hypertension.  His blood pressure readings at 
that time were 110/70 in the right arm and 108/70 in the left 
arm.  There are no medical records that report high blood 
pressure readings at any given time.  Thus, in this respect, 
the veteran's claim must fail.  

The veteran has testified that he had had hypertension since 
1949 or 1950.  He reported that he was treated when stationed 
in Salzburg and was given medications at that time.  
Nonetheless, there is no competent evidence of record to 
substantiate the veteran's allegations.  

It does not appear from the record that the veteran currently 
has hypertension.  Assuming he even demonstrates current 
hypertension, there is no evidence of record to show the 
necessary nexus between the current disability and service.  
There was no hypertension diagnosed in service and no 
diagnosis of hypertension within the presumptive period 
following service.  Absent such evidence, the veteran's 
service connection claim must fail.  The preponderance of the 
evidence is against the claim.  

Service connection for diabetes mellitus 

At the outset, the Board notes that the veteran did not serve 
in Vietnam.  His service records are silent for any Vietnam 
service and the veteran himself testified that he did not 
serve in Vietnam.  Thus, there is no basis for any discussion 
with respect to entitlement to service connection for 
diabetes mellitus based on service in Vietnam.   

The veteran's service medical records are silent for any 
abnormal findings related to the endocrine system.  There are 
no complaints, notations, or diagnoses of diabetes at any 
point during service.  The report associated with the 
veteran's retirement dated in September 1964 is silent for 
any abnormalities referable to diabetes.  

Further, VA outpatient records following service dated in 
1979 to 1980 are also silent for any findings associated with 
diabetes.  In pertinent part, medical findings from the VA 
examination report dated in April 1980 were normal.  No 
abnormalities of the endocrine system were reported, no 
complaints are noted, and no medical findings referable to 
diabetes are indicated.  

VA outpatient records dated in 1998 indicate that the veteran 
attended classes for type 2 diabetes.  In a February 2000 
outpatient record, reference to the veteran's history 
includes notations of borderline diabetes controlled by diet.  
In a VA medical record dated in September 2000, the veteran 
reported that he was a borderline diabetic and had maintained 
control with diet and exercise over the previous two years.  
Included in a list of "risk factors" noted in a VA 
treatment record dated in January 2002 is a diagnosis of 
diabetes mellitus controlled by diet and medications.  
Outpatient records dated in September 2003 to October 2003 
also indicate a diagnosis of diabetes mellitus controlled 
with diet and medications.  

During the veteran's personal hearing, he testified that he 
was not a Vietnam veteran, that he was on the "verge" of 
diabetes mellitus, that he did not currently have a diagnosis 
of diabetes, and that he was not taking any medication for 
control of diabetes.  

Not only is there no evidence of diabetes mellitus in 
service, or within the presumptive one-year period following 
service, the veteran has stated that he does not have a 
current diagnosis of diabetes mellitus.  Even assuming he did 
have a current diagnosis of diabetes mellitus, the Board 
notes that any suggestion of diabetes mellitus appears in the 
record many years after service.  Any references or notations 
regarding a history of diabetes in the record appear remote 
in time from the veteran's separation from service, and there 
is no medical evidence attributing diabetes to any injury or 
disease in service.  The preponderance of the evidence is 
against the claim, and service connection must be denied.  

Service connection for skin cancer due to ionizing radiation 
exposure

The veteran contends that during a nuclear test "Broken 
Arrow" conducted in November 1961, he was exposed to 
radiation materials and developed skin cancer subsequently.  
He alleges that he has had two skin operations on his face 
since service.  

The Board notes initially that no abnormalities with respect 
to the veteran's skin and no diagnoses of skin cancer are 
noted in any of his service medical records.  There are no 
treatment records or any evidence during service suggestive 
of skin disorders or diagnoses related to the skin.  The 
examination report dated in September 1964 associated with 
the veteran's separation from service is silent for any skin 
disorders or diseases, or any skin-related complaints or 
findings.  

Moreover, other than by way of history as mentioned in VA 
outpatient records dated from 1979 to 2003, there is no 
diagnosis of residuals of skin cancer or any skin-related 
disorder.  Neither hospitalization reports nor outpatient 
treatment records indicate any treatment for a skin-related 
disorder.  

Nonetheless, in light of the veteran's claim that he incurred 
a skin-related disorder as a result of exposure to ionizing 
radiation during service, the Board points to evidence of 
record that contradicts any radiation exposure due to nuclear 
testing in which the veteran participated during service.  
The veteran maintains that he participated in a nuclear test 
during Operation "Broken Arrow" in November 1961 and 
subsequently developed certain disorders as a result of his 
exposure, including skin cancer.  The Board notes initially 
that the veteran's military personnel records do not show any 
evidence that the veteran participated in nuclear testing or 
was exposed to radiation otherwise.  

Further, Operations Order 65-61 associated with the record 
provides details of the Broken Arrow training exercise, which 
includes a list of servicemen and tasks involved in the 
operation and names the veteran specifically as a 
participant.  There is, however, nothing in the record to 
confirm or even suggest that a nuclear test was part of the 
training activities.  

In a Defense Nuclear Agency letter dated in October 1979 in 
response to a request for information concerning personnel 
who participated in the atmospheric nuclear weapons tests 
between 1945 to 1962, the Agency indicated that major studies 
were being conducted to ascertain military and civilian 
personnel who were involved in these nuclear tests.  Noted in 
the letter was that based on research to date, it was 
believed that the average radiation dosage received by the 
approximately 250,000 test participants equaled about one-
half of a rem (a rem is a unit of radiation exposure in man).  
It was noted that the doses received by over 99 percent of 
the test participants was less than the current Federal 
guidelines for radiation workers, which permit 5 rem per 
year, or more in some cases.  It is further noted that even 
low levels of exposure present some slight risks.  

A June 1985 letter from the Defense Nuclear Agency attached 
to a report for individuals involved in atmospheric nuclear 
testing programs serves to highlight benefits that 
participating veterans can obtain.  Nothing with respect to 
the veteran's personal involvement in such testing activities 
is noted.  

In his September 2000 statement regarding operations in which 
the veteran participated, he stated that he observed a test 
detonation during Operation Broken Arrow in November 1961.  
The veteran reported that he walked through the "hotline 
area" at ground zero after an above-ground bomb blast.  He 
reported that he was present in the contaminated area for one 
to two hours, that he was monitored for radiological 
contamination, and that he was determined to be contaminated.  
The veteran also reported that he was decontaminated through 
"readings of Alpha and Gamma."  

In a March 2001 letter from the Nuclear Test Personnel Review 
of the Defense Threat Reduction Agency, it is noted that no 
U.S. atmospheric nuclear tests were conducted in 1961.  

In a response dated in May 2001 for a request for the dose 
estimate of the veteran's possible exposure to radiation, the 
U.S. Department of Energy Radiation Exposure History 
indicated that there were no dosimetry records for the 
veteran for the years 1945 to 2001.  A letter dated in June 
2001 from the Department of Energy Nevada Operations Office 
stated that there were no dosimetry records available for the 
veteran beginning in 1945.  Also noted is that several 
individuals who were listed on the document pertaining to 
Operation Order Number 65-61 were issued badges on November 
16, 1961; their doses were all zero rem.  The letter further 
confirmed that there were no U.S. Nuclear tests at the Nevada 
Test Site during November 1961.  

In a Department of the Air Force letter dated in July 2001, 
it is noted that the Master Radiation Exposure Registry for 
the veteran was queried and all pertinent documents of 
occupational radiation exposure were researched, but no data 
of external or internal exposure was found in the Registry.  
It is noted that although the records date back to 1947, not 
all records of occurrences in earlier days of occupational 
radiation exposure monitoring were forwarded to the Air 
Force's central records.  It is noted that in some case, the 
early exposure records were maintained in the individual's 
service health records.  

Thus, there is no evidence to substantiate that the veteran 
was exposed to radiation as a result of nuclear testing 
during his period of service.  To the contrary, there is 
evidence that negates that nuclear testing took place as 
contended by the veteran during Operation Broken Arrow in 
November 1961.  Additionally, the evidence of record 
discloses no dosimetry records associated with the veteran 
and radiation exposure.  

The Board must conclude, therefore, that service connection 
for residuals of skin cancer, or any skin disorder as a 
result of exposure to ionizing radiation is not warranted 
under the facts of this case.  It is clear from the record 
that the veteran was not exposed to radiation during his 
period of service.  Additionally, as noted herein, there is 
no basis for service connection on a direct basis.  There is 
simply nothing in service that indicates treatment for or 
complaints associated with any skin-related disorder.  
Moreover, any notations concerning any skin disorder are only 
mentioned briefly by way of history in outpatient records 
dated from 1979 to 2003.  Even assuming history of a skin 
disorder, such records are remote in time from the veteran's 
separation from service.  

There is no evidence of radiation exposure in service and no 
competent evidence attributing any skin cancer to the 
veteran's period of service.  The preponderance of the 
evidence is against the claim.  





Entitlement to an initial evaluation in excess of 30 percent 
for PTSD 

The veteran contends that his service-connected PTSD is more 
disabling than the current 30 percent evaluation.  He 
maintains that he has sleepless nights, sleeps apart from his 
wife, experiences panic attacks three to five times per week, 
has bad dreams, and other than his wife and grandchildren, 
does not associate with others.  

VA outpatient records, and the report from the VA examination 
conducted in January 2003 reflect similar complaints and 
symptoms of mental impairment due to his service-connected 
PTSD.  His reports of particular incidents of war time trauma 
exposure, such as deaths of close friends, enemy fire, and 
horrifying incidences in concentration camps have produced 
recurring nightmares, sleep troubles, panic attacks, episodes 
of crying, isolation, and an inability to talk with others 
about his experiences.  The veteran's interests in hobbies 
outside the home has decreased and other than time spent with 
his family, he reports that he does not enjoy being around 
anyone else.  

In a VA outpatient record dated in September 2000, it is 
noted that the memories of wartime experiences recalled by 
the veteran were quite disturbing.  He complained of bad 
dreams, depression and sleeplessness, and cried over his 
recollections of war trauma.  

During a VA examination conducted in January 2003, the 
veteran reported ongoing symptoms associated with his PTSD 
that have plagued him since service.  In a recitation of his 
past experiences, he reported that he was exposed to severe 
combat stress.  He reported that he landed on Omaha Beach on 
June 12th, a day after D-Day.  He was involved in the Battle 
of the Bulge and it was at that time that he incurred 
frostbite of the feet.  The veteran reported that he was 
involved in five battles from Normandy to Berlin and 
witnessed death and dying.  He stated that one of his friends 
was killed a few feet away from him while in Belgium.  The 
veteran also reported that he came upon a concentration camp 
about 60 kilometers from Berlin, where there were bodies 
stacked upon the railroad flat cars.  

The veteran also reported that he had been married to the 
same woman for over 50 years and had four children, one of 
whom died in 1994 of cancer.  The veteran reported close 
loving relationships with his family, including his 
grandchildren who lived nearby.  He stated that they enjoyed 
doing activities together and that if it was not for his 
family, he did not think he would make it.  

The veteran reportedly sees a psychiatry resident through VA 
who prescribed Ambien and Paxil.  He stated that he woke up 
at nights seeing bodies lying around or woke up in a "fox 
hole."  He denied that these were hallucinations; rather, 
these were his vivid dreams.  He stated that he has had 
nightmares four to five times per night since 1947 and that 
they seemed to have increased recently as a result of current 
military problems in the Middle East.  The veteran reported 
that two to three times per week he recalled his traumatic 
experiences in combat and cried over the memories.  He was 
unable to talk with other veterans about his military 
experiences, and when he had tried, he started to cry and 
found himself at a loss for words.  

In a March 2003 VA outpatient record, it is noted that the 
veteran was recently seen for preoperative clearance for 
upcoming cataract surgery.  In the course of the interview 
with the veteran, the examiner noted that the veteran spoke 
of his combat experiences during World War II, at which time 
it became quite obvious that he was still very disturbed 
about the traumatic experiences he had in service.  The 
examiner noted that the veteran was plagued by nightmares and 
social phobia, and a lot of crying spells when he recalled 
his war times.  The examiner noted that the veteran had 
significant PTSD and that it interfered with his daily living 
and mental health.  

In a September 2003 VA outpatient record, it is noted that 
the veteran continued to have flashbacks and nightmares and 
that they were made worse by television reports about "9-
11."  Overall, there were no psychotic or manic symptoms, 
the veteran reported a good appetite, and generally was 
sleeping well.  He denied suicidal or homicidal ideation and 
any substance abuse.  In a VA outpatient record dated in 
October 2003, it is noted that the veteran remained teary 
most of the time, had bad nightmares and troubles sleeping, 
recalled horrible memories of his experiences during "Battle 
of the Bulge," was still being treated by a psychiatrist and 
took medication.  It is noted that it was reasonable to 
render the veteran "unemployable" from his severe PTSD.  

In light of the above, a 50 percent evaluation is warranted 
for the veteran's service-connected PTSD.  His symptoms 
include both occupational and social impairment with panic 
attacks more than once a week, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

A higher evaluation, however, is not supported by the medical 
evidence of record.  There is no evidence to support 
occupational and social impairment, with deficiencies in such 
areas as work, school, family relationships, or in the 
veteran's judgment, thinking, or mood.  There are no reported 
symptoms of suicidal ideation, obsessional rituals, or 
affected speech; and his panic attacks are not continuous or 
nearly continuous affecting his ability to function 
independently.  In general, the evidence of record does not 
reflect such limitations due to service-connected PTSD so as 
to warrant a 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Thus, based on the above, the Board concludes that a 
50 percent evaluation and no greater is warranted for the 
veteran's service-connected PTSD, for the entire period of 
the appeal.  

New and material evidence 

In a rating decision dated in June 1980, the RO denied 
service connection for osteomyelitis with spinal condition 
based on a lack of evidence in service of any back injury 
that resulted in chronic disability of the cervical or 
thoracic spine.  The veteran did not file an appeal to that 
decision; thus, it became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003); 20.302 
(2003).  

At the time of the June 1980 rating decision, the RO 
considered the veteran's service medical records, VAMC 
records dated from 1979 to 1980, VA hospitalization records 
for the period from November to December 1979, and a report 
from a VA examination conducted in April 1980.  Although the 
service medical records revealed complaints of back pain as 
reflected in a May 1958 record, there was no evidence that 
the veteran incurred an injury to the back during his period 
of service, or any evidence of any residual disability 
affecting the back.  

VA records dated in 1979 and 1980 show that the veteran was 
treated for various disorders, primarily Peyronie's disease 
for which he was hospitalized in November 1979.  In a 
September 1979 medical record related to an examination of 
the cervical spine, the examiner noted no limitation of 
motion of the cervical spine and no weakness in the lower 
extremities, but x-ray findings of the cervical spine showed 
a diagnosis of osteoarthritis.  In the April 1980 VA 
examination report, the examiner noted the onset of low back 
pain six months earlier.  Noted in the report is a diagnosis 
of hypertrophic osteoarthritis with no indication of 
osteomyelitis.  In an April VA x-ray study, an impression of 
moderate demineralization of the lumbosacral spine is 
indicated.  There was no evidence of structural or 
destructive process.  Also noted is abnormal architecture of 
T10-12 of uncertain significance.  The examiner indicated 
that such finding was compatible with the clinical history of 
osteomyelitis.  Noted in the May 1980 x-ray study are changes 
due to hypertrophic osteoarthritis in the lower dorsal spine; 
otherwise, normal findings.  

Based on the above, the RO denied the veteran's claim of 
service connection for osteomyelitis with spinal condition 
for a lack of evidence to substantiate chronic residual 
disability of the dorsal and thoracic spine coincident with 
the veteran's period of service.  

Since the last and final disallowance in June 1980, the Board 
notes that new and material evidence has been received to 
reopen the veteran's service connection claim of 
osteoarthritis with disc disease of the dorsocervical spine.  

Specifically, VA outpatient records dated from 1980 to 2003 
are now associated with the claims folder.  These records are 
relevant to treatment for many different disabilities 
including the spine.  One medical record in particular offers 
evidence to substantiate the veteran's claim of service 
connection for osteomyelitis with a spinal condition.  A VA 
September 2000 outpatient record reflects a long-standing 
history of low back pain due to an inservice injury in 1950 
while lifting.  This record bears directly and substantially 
on the question at hand, that is whether the veteran's 
current osteoarthritis of the cervical and dorsal spine was 
incurred in service.  

Also received into the record since the June 1980 final 
decision is the veteran's hearing testimony provided during 
his hearing in April 2004.  The veteran testified that when 
changing a tire on a 10-ton wrecker during service, he 
wrenched his back and was taken to the hospital where he was 
then treated.  He also reported that he has arthritis in the 
lower back and continues to be treated for his inservice 
injury to the low back.  

New and material evidence has been received to reopen a 
service connection claim for osteoarthritis with disc disease 
affecting the dorsal and cervical spine.  The medical 
evidence received addresses whether there is a nexus between 
the veteran's current degenerative changes of the cervical 
and thoracic spine and his period of service.  Consequently, 
the claim to this extent is granted and is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

Eligibility for outpatient dental treatment is not warranted.

Service connection for arthritis is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for skin cancer as a result of exposure to 
ionizing radiation is denied.  

An evaluation of 50 percent for PTSD is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

New and material evidence having been received, the veteran's 
claim to reopen his service connection claim for disc disease 
and arthritis of the thorcocervical spine is granted.  



REMAND

With respect to the veteran's claim of service connection for 
residuals of frostbite, exposure to cold is presumed.  
Service personnel records confirm that the veteran 
participated in combat in Europe during the winter of 1944.  
The veteran contends that he participated in the Battle of 
the Bulge and was sent to an evacuation hospital for a 7-day 
period to recover from frozen feet.  The veteran alleges that 
his legs also turned blue and that since that time, he had 
suffered from vascular and circulatory problems which affect 
his ability to walk any distance greater than 100 feet at a 
time.  He also maintains that during his tour of duty in 
Europe, he was ordered to wear quarter shoes because he was 
unable to wear combat boots due to this feet disorder.  

VA outpatient records for treatment of the veteran's vascular 
disability indicate that he currently has peripheral vascular 
disease with severe claudication.  The veteran has a history 
of multiple phlebotomies and continues to be treated at the 
Vascular Surgery Clinic.  He presented for Iron and 
Atherosclerosis Study in August 2002, and as is shown in 
multiple outpatient records, his history of cold feet 
injuries is noted in the record.  

Additionally, the veteran claims entitlement to service 
connection for right eye disability to include macular 
scarring.  He relates his disorder to inservice radiation and 
a "flash" that occurred during the after effect.  In 
service medical records dated in October 1953, the report 
from an ophthalmologic examination indicates that the 
veteran's eyes were blood shot most of the time.  Also noted 
in a September 1953 record is that the veteran had a sty on 
his right eye.  Additionally, VA records after service 
indicate some level of macular scarring.  Also, in a 
statement dated in April 2003 from T. Key, M.D., it is noted 
that a cataract was removed from the left eye in March 2003.  
Also noted is that the cataract had some level of nuclear 
sclerosis.  The physician stated that that kind of cataract 
has been linked to exposure to ionizing radiation.  

With respect to the veteran's claim of service connection for 
osteoarthritis with disc disease of the dorsocervical spine, 
an examination is necessary to make a determination of any 
nexus between his current back disability and his period of 
service.  

Finally, regarding the veteran's dental trauma claim, the 
Board notes that the veteran was never provided the laws and 
regulations concerning dental cases.  Similarly, the VCAA 
letter did not specifically address the dental issue.  

Therefore, the Board hereby remands for the following 
actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA-particularly in 
regard to the dental issue.  

2.  The veteran should be examined to 
determine the extent and nature of his 
current vascular disorder.  The claims 
folder must be reviewed by the examiner.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current vascular 
disorder is related to the inservice 
exposure to cold that resulted in 
frostbite of the feet or exposure to cold 
otherwise.  A rationale for any 
conclusions reached should be provided.  

3.  The veteran should be examined to 
determine the status of any current eye 
disability.  The claims folder must be 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disability associated with the 
eyes is related to any incident in 
service, such as the "flash" described 
by the veteran.  A rationale for any 
conclusions reached should be provided.  

4.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current nature and extent of his mid-
to-low back disability.  The claims 
folder must be reviewed by the examiner.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current disability affecting 
the dorsal and cervical spine is 
consistent with the inservice incidents 
the veteran describes, or related to 
service in any other way.  A rationale 
for any conclusions reached should be 
provided.  

5.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case, to include the 
laws and regulations concerning dental 
issues (if still warranted) and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



